 

 

EXHIBIT “A”

 

SOFTWARE LICENSE AND ROYALTY AGREEMENT

 

 

This Software License AND ROYALTY AGREEMENT ("Agreement"), dated as of August
24th, 2015 (the "Effective Date"), is by and between, Zhengzhou Xiangtian
Information Technology Company Limited, a PRC Corporation with offices located
at 81 Hao Lou, Zong Bu Qi Ye Ji Di Gao Xin Qu, Ying Chun Ji Zheng Zhou City,
Henan Province PRC, China, ("Licensee"), and China Soar Information Technology,
Inc., a Delaware corporation with offices located at 12 Harcourt Road, Bank of
America Tower, Hong Kong, ("Licensor").

 

WHEREAS, Licensor has developed certain software described in Schedule A,
Description of the Software (“Software”);

 

WHEREAS, Licensee wishes to license the Software (including the source code to
the Software) from Licensor under the terms and conditions set forth below; and

 

WHEREAS, Licensor wishes to license the Software (including the source code to
the Software) to Licensee under the terms and conditions set forth below.

 

NOW, THEREFORE, the Parties mutually agree as follows:

 

  1. GRANT OF LICENSE TO SOFTWARE

 

License Agreement. At the closing, the Licensor will grant to the Licensee a
regional, exclusive, 3 year term, royalty bearing license under Licensor’s
intellectual property rights to use, demonstrate, market, offer for sale, sell,
license, and/or otherwise distribute the Software Platform to the following
geographic areas:

 

(a) China

(b) Hong Kong

 

In addition, Licensee shall have a right of first negotiation (the "ROFN'') to
expand the Territory upon notification from Licensor of its intention to
negotiate a license for the Software Platform (or a portion of it) for a new
Territory. Licensee must exercise such ROFN (if at all) by written notice to
Licensor within 5 business days after receiving the notice contemplated by the
previous sentence. In the event Licensee exercises the ROFN, the parties shall
negotiate in good faith with respect to the terms of such expansion.

 

Licensor reserves the right to alter the Licensee’s rights granted under
paragraph 1 for non-performance. Non-performance shall be evidenced by failure
of Licensee to contractually deliver business opportunities in the geographic
territories outlined above within 180 days of grant of this license. Licensor
shall notify Licensee in writing of non-performance and Licensee shall have an
additional 30 days to cure such non-performance. In the event that Licensee is
unable to cure the non-performance, Licensor shall have the right to alter the
geographic territory granted to Licensee under this agreement.

 

Unless notified in writing, License shall automatically renew annually after the
third anniversary date.

 

  2. OWNERSHIP OF SOFTWARE      

 

  2.1. Licensor’s title to the Software, whether in whole or in part, and all
copies thereof, and all rights of Licensor therein, will remain in and be the
sole and exclusive property of Licensor.      

 

  2.2. Any and all enhancements, changes or derivative works, whether made by or
on behalf of Licensee, to the Software and all associated technical data and
information in connection therewith will remain in and be property of Licensor.
     

 

 



3. PAYMENT, TAXES AND AUDITING

 

3.1. The fees and other charges applicable to the Software are set out in
Exhibit A.



3.2. Within thirty (30) days of the end of each calendar quarter, Licensee will
provide Licensor with a report of the revenue received by it during the previous
quarter together with the payment of the 45% royalty thereon calculated in
accordance with Exhibit A. Licensor shall provide Licensee with an invoice for
its records immediately upon receipt of the quarterly payment.



3.3. With respect to their respective revenue share license fee payments, the
Parties agree to pay all license fees, assessments, sales, use, personal
property, excise, and other taxes, and any penalties or interest thereon
("Taxes"), now or in the future imposed by any appropriate governmental body on
such Party with respect to the Software, or any portion thereof, and its
possession, use, operation, or maintenance during the term of the license
granted under this Agreement. If a Party is required by law to withhold income
taxes on any payment owed to the other Party, then such Party may deduct such
taxes from amounts owed and shall pay them to the appropriate tax authority,
provided that the paying Party shall deliver to the other an official receipt
for any taxes withheld and any other documents necessary to enable the
appropriate Party to claim tax credit.



  

 

    4.      WARRANTIES      

 

  4.1. Licensor warrants that it is the owner of the Software and has the right
to license the Software to Licensee.      

 

  4.2. Licensee hereby acknowledges that Licensor does not give any other
warranty express or implied with respect to the Software.      

 

     5.     TERM AND TERMINATION      

 

  5.1. This Agreement is effective on the Effective Date and unless earlier
terminated as a result of any default under section 5.2 and will remain in full
force and effect in perpetuity (the “Term”).      

 

  5.2. The following will be considered a default hereunder:         (a) A party
fails to perform when due any of its obligations under this Agreement or
breaches any term or condition of this Agreement and such failure or breach is
not remedied within fifteen (15) days after receipt of written notice from the
other party.                

 

  (b) A party becomes insolvent or makes an assignment for the benefit of
creditors or ceases to do business or institutes or has instituted against it
any proceedings for bankruptcy, reorganization, insolvency, or liquidation or
other proceedings under any bankruptcy or other law for the relief of debtors
and such proceedings are not terminated within fifteen (15) days after
institution.      

 

  (c) A breach by Licensee of clause 6.2.

Upon default by a Party, the other Party will have the right to terminate this
Agreement and will be entitled to exercise any and all rights and remedies
available to it at law or in equity.

 

 

6. SOURCE CODE

 

6.1 Licensor hereby grants to Licensee a royalty-free, annual license to use the
binary and object

  build code of the software.

6.2 Licensee acknowledging the importance and value that the source code has and
undertakes to the Licensor that it shall not dispose of (whether for value or
not), license or distribute the source code or any part thereof but may with the
prior written approval of Licensor enter into escrow agreements in respect of
the same. Any breach of this clause shall constitute a material breach by
Licensee.

 

  7. NOTICES

 

Except as otherwise provided for herein, all notices required or permitted to be
given hereunder shall be in writing and shall be sent by registered mail (return
receipt requested and postage prepaid), facsimile, overnight or two-day courier
or delivered-in-person and shall be addressed as follows:

 

 

If to Licensee:

ZHENGZHOU XIANGTIAN INFORMATION TECHNOLOGY COMPANY LIMITED

81 Hao Lou, Zong Bu Qi Ye Ji Di

Gao Xin Qu, Ying Chun Ji

Zheng Zhou City, Henan Province PRC, China

Facsimile: 852-25169546                 

E-mail: proxymanagement@gmail.com                     

Attention: Mu Chun Lin                     

 

If to Licensor:

CHINA SOAR INFORMATION TECHNOLOGY, INC.

12 Harcourt Road

Bank of America Tower, Suite 1308

Central, Hong Kong

Facsimile: 852-25169546

E-mail:proxymanagement@gmail.com

Attention:  Mu Chun Lin    

 

                

Either Party may change its address by a notice given to the other Party in the
manner set forth above. Mailed notices given as herein provided shall be
considered to have been given seven (7) days after the mailing thereof or
facsimile notices shall be considered to have been given on the day sent,
overnight or two-day courier sent notices shall be considered to have been given
two (2) days after sending, and delivered in person notices shall be considered
to have been given on the day of delivery.

 

8. GENERAL

 

8.1 Force Majeure. The obligations of the Parties will be temporarily suspended
in the event of, or for any delay in performance that results from any
circumstance beyond its reasonable control and without its fault or negligence,
including without limitation an act of God, war, riot, strike, accident, fire,
explosion, delay by carrier(s), or governmental orders. Any failure to perform
in accordance with this Agreement by the affected Party as a result of any such
interference or interruption will not be deemed in default. The Party which is
unable to perform or who is delayed in performance on account of the foregoing
will, in a timely manner; provide the other Party with written notification
explaining the reason for non-performance or delayed performance, and will exert
its best efforts to recommence performance as soon as possible. If the delay in
the affected Party's performance of its obligations continues for more than 60
(sixty) days, the Party not affected by the circumstances may terminate the
Agreement and no liability shall be incurred by either Party as a result of such
termination.

 

8.2 Relationship of the Parties. Each Party shall act as, and shall be, an
independent contractor in all aspects of this Agreement. Neither Party will act
or have authority to act as an agent for the other for any purpose whatsoever.
Nothing in this Agreement will be deemed to constitute or create a joint
venture, partnership or other formal business entity or fiduciary relationship
between Licensee and Licensor.

 

8.3 Assignment. Neither Party may assign this Agreement or any of its rights or
obligations hereunder without the express written consent of the other Party.

 

8.4 Compliance with Laws. Both Parties agree to comply with all federal, state,
and local statutes, regulations, and ordinances of the United States and any
other jurisdiction applicable to the products and services delivered and each
Party’s performance under this Agreement.

 

8.5 Governing Law. This Agreement will be governed by the laws of the State of
Delaware without reference to conflict of laws provisions. The Parties consent
to the exclusive jurisdiction of the federal or state courts in Delaware and
expressly waive any objection or defense based on lack of jurisdiction or venue.

 

8.6 Severability. If any one or more of the provisions of this Agreement is held
to be unenforceable under applicable law, (a) such unenforceability shall not
affect any other provision of this Agreement; (b) this Agreement shall be
construed as if said unenforceable provision had not been contained therein; and
(c) the Parties shall negotiate in good faith to replace the unenforceable
provision by a provision which has the effect nearest to that of the provision
being replaced.

 

8.7 Expenses. Each Party shall be responsible for all expenses, including
attorney’s fees and costs, incurred by it in relation to the making, review and
negotiation of this Agreement, and to the fulfillment of its obligations as set
forth in this Agreement.

 

8.8 Titles, Headings and Subheadings. The titles, headings and subheadings used
throughout this Agreement are intended solely for convenience of reference and
form no part of this Agreement.

 

8.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which, when so executed, shall be deemed an original, but all of which
counterparts together shall constitute one and the same document.

 

8.10 Waiver. Failure or delay by either Party to exercise any right or power
under this Agreement will not operate as a waiver of such right or power.

 

8.11 Entire Agreement and Amendments. This Agreement, including any and all
Exhibits, as amended, constitute the complete and exclusive agreement between
the parties with respect to the subject matter hereof, superseding and replacing
any and all prior or contemporaneous agreements, communications, and
understandings, both written and oral, regarding such subject matter. This
Agreement may be amended only by a written document signed by authorized
representatives of both Parties.

 

 

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed and
delivered as of the date first above written by its duly authorized
representative.

 

 

 

Zhengzhou Xiangtian Information Technology
                                                China Soar Information
Technology, Inc.,

Company Limited,
                                                                                                   As
Licensee As Licensor

 

 

By /s/      Mu Chun
Lin                                                                                             By
/s/ Mu Chun Lin

Mu Chun Lin
                                                                                                        
Mu Chun Lin

Title: President
                                                                                                      Title:
President

 

 

 

 

SCHEDULE A

 

DESCRIPTION OF SOFTWARE

 

MOYUN internet mobile application, (MIMA) cloud platform for the development and
deployment of application and content-based mobile solutions. It simplifies the
task of developing and deploying applications that work on a broad range of
mobile handsets and different operating systems. It includes other related
software used in the development of the mobile marketing services application
set out below.

 

The elements that make up MIMA include but are not be limited to:

 

•Mobile website-for corporate website, including contents management, and design
interface.

•Cloud setup and configuration

•Mobile client application (APP) development

•Content management and design interface

•Drag and Drop design interface

•Internet website-content management and design interface.

•Business Mobile integrated information system, (customized)-develops
comprehensive mobile system with Attendance, ERP, CRM functions with highly
flexible design features to meet majority SME’s information technology demands.

 

Examples of MIMA applications already available:

 

•Mobile marketing application

•Mobile marketing services

 

 

EXHIBIT A

 

ROYALTY CHARGES

 

(a) Licensee shall pay to Licensor royalties in a sum equal to 45% of the gross
revenue of Licensee in respect of the Software licensed under this Agreement.

 

(b) Licensee shall pay to Licensor an annual renewal fee of $25,000 due on or
before the anniversary date of the license.

 

(c) Licensee and Licensor shall agree to an annual support fee based on total
annual revenue.

 

(d) The annual license fee and support fee for the initial year is waived.

 

EXHIBIT B

 

ROYALTY ENHANCEMENT

 

Licensee shall continually strive to develop and enhance Royalties from the
Software by ensuring that is kept updated with a view to maximizing the
commercial application and value thereof. To that end Licensee shall:

 

  (a) Continually develop and enhance the Software to ensure its relevance to
the markets it addresses.      

 

  (b) Correct any malfunction, defect, nonconformity or failure in the Software.
     

 

 

 

  (c) Distribute the Software on commercial terms negotiated at arm’s length.  
   

 (d) Ensure that the Licensor’s intellectual property rights are maintained,
updated and safeguarded at all times and shall at its own cost take such actions
as Licensor in its absolute discretion requires in connection therewith.



(e) Apply for and register at its own cost all patents and other appropriate
intellectual property protection in respect of any enhancements, changes or
derivative works in respect of the Software.

 

(f) Distribute the Software on commercial terms negotiated at arm’s length.



(g) Use its best endeavors to maximize the Royalties from its distribution of
the Software.

 

 

 

 

 

 

